The judgment of conviction is reversed on the authority of Pippin v. State, 102 Fla. 1124, 136 Sou. Rep. 883, for omission of the information, filed under Section 7157 C.G.L. charging robbery while armed with a *Page 203 
dangerous weapon, to allege the ownership of the property therein described as the object of the robbery, or in lieu thereof that the owner thereof was unknown, as required under that decision. Such ownership, when alleged, may consist of a general or special property in the subject matter, but a complete omission of all allegation of ownership cannot be upheld as against a motion to quash duly and timely interposed in a case of this kind.
Reversed.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.